Citation Nr: 1009423	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-26 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing in 
October 2009 but cancelled that hearing.  38 C.F.R. 
§ 20.704(e) (2009).


FINDING OF FACT

The Veteran's generalized anxiety disorder is not productive 
of occupational and social impairment with deficiencies in 
such areas as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 9400 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an increased evaluation for generalized 
anxiety disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 50 percent 
disability evaluation encompasses generalized anxiety 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
generalized anxiety disorder manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for 
generalized anxiety disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

The evidence in this case includes the reports of VA 
examinations from November 2007 and June 2009, as well as VA 
outpatient treatment records dated through June 2009.  This 
evidence, which provided a basis for an increase in the 
assigned evaluation to 50 percent as of the May 2007 date of 
claim in a July 2009 rating decision, has been reviewed by 
the Board to determine whether an even higher rating is 
warranted.

In this regard, the Board notes that the Veteran's 
examination reports are specifically negative for suicidal 
ideation, spatial disorientation, and neglect of personal 
appearance and hygiene, all of which are listed in the 
criteria for a 70 percent evaluation.  There is similarly no 
indication of obsessional rituals; speech impairment; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; or 
impaired impulse control.

As to the broader question of social and occupation 
impairment, the Board notes that the Veteran was assigned 
Global Assessment of Functioning (GAF) scores of 52 in 
November 2007 and 50 in June 2009.  Several VA treatment 
records from 2008 and 2009, from a registered nurse, show 
even worse scores between 37 and 40.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), a GAF score in 
the range of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A score of 41 to 50 reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score in the 
range of 51 to 60  indicates moderate symptoms (e.g., a 
flattened affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See 38 C.F.R. § 4.126(a) (an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).  

Here, while the Board is aware that the GAF scores of 50 and 
below may signify the absence of friends or an inability to 
keep a job, there is no separate indication in the VA 
examination reports or elsewhere in the record of such 
impairment.  The lower GAF scores from the 2008 and 2009 VA 
treatment records, are accompanied by references to chronic 
anxiety, occasional panic attacks, recurrent memories and 
dreams, and memory loss; however, the registered nurse who 
treated the Veteran offered no explanation of these scores in 
terms of occupational and social impairment whatsoever.  As 
to the examination reports, in terms of occupational 
impairment, the Board notes that the Veteran reported during 
his November 2007 VA examination that he had retired from his 
job as a hairdresser ten years earlier.  As to social 
impairment, specific symptoms shown upon the Veteran's 
examination in June 2009 included "intermittent lapses" 
suggesting mild working memory impairment, mild dysphoria, 
and an awareness of his physical limitations and cognitive 
decline (an Axis I diagnosis of rule out dementia, not 
otherwise specified, was also rendered).  The examiner, 
however, noted that the Veteran had "intact social function 
and ability to meet his role responsibilities" and that 
"thus far" he had been able to compensate for physical and 
cognitive decline through the expenditure of greater effort.

The examiner who conducted the June 2009 VA examination did 
suggest the likelihood that the Veteran's sense of being 
overwhelmed "will increase" as his compensatory abilities 
decline, and it was also likely that his anxiety disorder 
symptoms would increase proportionally.  In this regard, the 
Board would point out that the Veteran certainly may reapply 
for an increased evaluation in the future, should his 
symptomatology worsen.  At the present time, however, the 
evidence as a whole does not support the assignment of an 
evaluation in excess of 50 percent, either in terms of social 
and occupational impairment or in light of the other symptoms 
listed in the criteria for a 70 percent evaluation.

The Board has considered the possibility of "staged 
ratings" under Hart and does acknowledge that the June 2009 
VA examination report suggests a recent worsening of the 
Veteran's generalized anxiety disorder.  That 
notwithstanding, the increased evaluation of 50 percent was 
assigned as of the May 2007 date of claim, and, as noted 
above, there is no other evidence of record to support an 
evaluation in excess of 50 percent.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As 
indicated above, he has been retired from work for more than 
a decade, and there is also no indication of recent 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence of record does not support an 
evaluation in excess of 50 percent for generalized anxiety 
disorder, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2007, 
prior to the date of the issuance of the appealed rating 
decision.  In this same notice letter, the Veteran was also 
informed that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records corresponding to all treatment described by the 
Veteran.  Additionally, the Veteran was afforded two VA 
examinations that were fully adequate for the purposes of 
determining whether the criteria for a higher evaluation for 
generalized anxiety disorder had been met; both examination 
reports contained a detailed description of the Veteran's 
subjective complaints and objective findings and a multi-
axial diagnosis with a GAF score assigned.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


